DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 4–6 are pending in the present application. Claims 1 and 4 have been amended, claims 2–3 have been cancelled, and claims 5–6 are new in the amendment filed on November 15th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Information Disclosure Statement filed on September 8th, 2022 has been considered. It was received after the previous Non-Final Office Action had been mailed on September 2nd, 2022.
Response to Amendments
The amendments to claims 1 and 4 and new claims 5–6 filed on November 15th, 2022 are accepted.
The Office thanks Applicant for the amendment to the Title of the Disclosure which is accepted.
The claim interpretation of claims 1 and 4 is maintained because Applicant has not argued to the contrary.
The non-statutory obviousness-type double patenting rejections over US Patent 10,592,094 are withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments on page 6 of the Remarks filed on November 15th, 2022, with respect to the rejection of independent claim 1 under 35 USC §02 in view of Kwak, have been fully considered and are persuasive in view of the amended limitations.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made over Kwak in view of Nishida.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i.	Determining the scope and contents of the prior art.
ii.	Ascertaining the differences between the prior art and the claims at issue.
iii.	Resolving the level of ordinary skill in the pertinent art.
iv.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4–6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji-Yeon Kwak et al*, US 2015/0015513 A1 (hereinafter “Kwak”) in view of Ryuji Nishida*, US 20140009415 A1 (hereinafter “Nishida”). *previously cited
 [Note: different figures are taught to be usable together. See, e.g. para. 574-575]
Regarding claim 1, Kwak discloses an information processing device, comprising: 
an input portion comprising a sensor portion configured to sense a proximity or a touch of an object; (Fig. 1-3, 8-9; para. 131: “bent touch screen” 100)
an arithmetic portion configured to determine a proximity operation or a contact operation over the sensor portion; (Fig. 1; para. 188: controller 200) and 
a flexible display portion, wherein the display portion comprises display units on a front surface, a back surface, and a side surface, (Figs. 8-9; para. 138: the touchscreen surface comprising the display portion may be curved, i.e. flexible, and comprises a front surface 1010, a side surface 1020, and a back surface 1040) (Fig. 1: double-sided touch display 101) and 

    PNG
    media_image1.png
    238
    280
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    448
    media_image2.png
    Greyscale

However, although Kwak teaches input on different surfaces at the same time, Kwak fails to explicitly teach the proximity operation or the contact operation is performed in the front surface and the back surface at the same time.
Nishida teaches an analogous information processing device having a display and input on multiple surfaces,

    PNG
    media_image3.png
    346
    401
    media_image3.png
    Greyscale

wherein the information processing device is configured to perform a predetermined processing when the proximity operation or the contact operation is performed in the front surface and the back surface of the input portion at the same time (Nishida Figs. 3A/B,4,5A/B,19 and para. 18, 111,115-117: front and back face touch operation input units 115/116 of Fig. 1 allow input on both surfaces at the same time. When simultaneous touch is performed on the front and back surfaces, a predetermined processing of a wake up menu may be performed).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have applied the known technique of simultaneous input on front and back surfaces taught by Nishida to the invention of Kwak. According to Nishida para. 117, “by constructing such that a certain action (e.g., a wake up action) is performed only when touch operations are carried out at the same time from the opposite sides of the screen, it is possible to prevent such an action from being carried out accidentally due to an unintended touch operation.”. It prevents malfunction and provides “simple operability” to a user.

Regarding claim 4, Kwak discloses an information processing device, comprising:
an input portion comprising a sensor portion configured to sense a proximity or a touch of an object; (Fig. 1-3,8-9; para. 131: “bent touch screen” 100)
an arithmetic portion configured to determine a proximity operation or a contact operation over the sensor portion; (Fig. 1; para. 188: controller 200)
a flexible display portion (Figs. 8-9: the display may be curved); and a housing comprising a first surface, a second surface facing the first surface, the first surface and the second surface adjacent to a third surface (Figs. 8-9; para. 138: the touchscreen surface comprises a first front surface 1010, a second back surface 1040 facing the front surface, and they are both adjacent to a third side surface 1020), 
wherein the display portion comprises a display region overlapping with the first surface, the second surface and the third surface, (para. 127-128: the display portion 112 is a touchscreen so it overlaps with the first, second and third surfaces)
wherein the display portion comprises display units on a front surface, a back surface, and a side surface (para. 127-129,138: different content may be displayed on different surfaces called sub areas).
However, although Kwak teaches input on different surfaces at the same time, Kwak fails to explicitly teach the proximity operation or the contact operation is performed in the front surface and the back surface at the same time.
Nishida teaches an analogous information processing device having a display and input on multiple surfaces,
wherein the information processing device is configured to perform a predetermined processing when the proximity operation or the contact operation is performed in the front surface and the back surface of the input portion at the same time (Nishida Figs. 3A/B,4,5A/B,19 and para. 18, 111,115-117: please refer to the discussion of the same limitation in claim 1 and the same obviousness motivation).

Regarding claim 5, Kwak modified by Nishida discloses the information processing device according to claim 1, however, they fail to explicitly teach wherein the predetermined processing includes turning off a power source.
It would have been obvious to one of ordinary skill in the art to modify the combination of Kwak and Nishida to turn off rather than turn on, i.e. wake up, the device. This is the opposite of what Nishida teaches but the control logic would have been similar because both actions require affecting a power source..

Regarding claim 6, Kwak modified by Nishida discloses the information processing device according to claim 4, wherein the predetermined processing includes turning off a power source (please refer to the discussion of claim 5 and the same obviousness motivation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628